Exhibit 10.28

MACROMEDIA

 

Domestic Distribution Agreement

 

This Distribution Agreement (the “Agreement”) between Macromedia, Inc., a
Delaware corporation with principal offices at 600 Townsend St., San Francisco,
California 94103 (“Macromedia”) and Tech Data Product Management. Inc.
(“Distributor”), a Florida corporation, with principal offices at 5350 Tech Data
Drive, Clearwater, Florida 33760 shall be effective as of the date of execution
by Macromedia (“Effective Date”).

 

In consideration of the representations, warranties, covenants and agreements
set forth herein and intending to be mutually bound, the parties hereto agree as
follows:

 

1. Definitions Capitalized terms shall have the meaning set forth in Exhibit A,
attached hereto and incorporated herein by this reference.

 

2. Distribution Rights

 

2.1 During the term of this Agreement, Macromedia grants to Distributor the
non-exclusive right and license to purchase and to distribute the Products,
identified on Exhibit B, to Resellers located in the Territory.

 

2.2 Macromedia reserves the right at any time to discontinue the production or
distribution of any of its Products, to modify the design of or upgrade its
Products and to change its support, warranty, or other Product-related policies
upon written notice to Distributor. Macromedia also reserves the right to add
Products to or delete Products from Exhibit B, at any time, upon written notice
to Distributor.

 

3. Price, Payment

 

3.1 Macromedia will charge Distributor the Purchase Price for the Products
according to its Price List (see Exhibit B) in effect at the time of the order.
Macromedia reserves the right to change its Purchase Prices at any time, upon
written notice to Distributor, and shall provide thirty (30) days notice of any
increase in Prices.

 

3.2 In the event Macromedia reduces the Purchase Price of any Product,
Macromedia will credit to Distributor an amount equal to the product of (a) the
difference between the new Purchase Price and the former Purchase Price for such
Product, and (b) the number of units of such Product then in Distributor’s and
its customers’ inventory plus (c) the number of units sold to Resellers
Forty-Five (45) days prior to the reduction provided that (i) the Resellers are
entitled to price protection, and (ii) Distributor can provide evidence, within
Forty-Five (45) days of notification by Macromedia, that price production has
been claimed by the Resellers for such units. In the event that Macromedia
should raise the Purchase Price of any Product, Macromedia will honor each order
made or mailed by Distributor before such price change becomes effective at the
Purchase Price in effect when such order was made or mailed.

 

3.3 Payments on credit terms shall be made in accordance with Payment Terms,
defined on Exhibit A. If Distributor does not qualify for credit terms, or upon
prior agreement with Macromedia, Distributor shall prepay orders, after first
contacting Macromedia to obtain the invoice total. Macromedia shall ship
Products after receipt and clearing of full prepayment. Should Macromedia grant
credit terms, Macromedia reserves the right to cancel or delay delivery of
Products if Distributor fails to make timely payments for Products purchased
under the Agreement or if Macromedia deems itself insecure. Failure to make
timely payments of undisputed obligations shall be deemed to be a material
breach of the Agreement.

 

3.4 Any claims for a credit to Distributor’s account, upon any basis (e.g., for
price protection, defective Product returns, marketing activities, etc.), shall
be brought to Macromedia’s attention, in writing, within ninety (90) days of the
date of the event upon which the claim is based. Macromedia agrees to consider
any claims brought thereafter on a case-by-case basis.

 

3.5 Macromedia’s prices do not include any foreign, federal, state, local sales,
or use taxes, which Macromedia may be required to pay or collect upon the
delivery of the Products or upon collection of the price. Should any tax or levy
be made, Distributor agrees to pay such tax or levy and indemnify Macromedia for
any claim for such tax or levy demanded. Distributor covenants to Macromedia
that all Products acquired hereunder will be for redistribution in the ordinary
course of Distributor’s business, and Distributor agrees to provide Macromedia
with appropriate resale certificate numbers and other documentation satisfactory
for the applicable taxing authorities to substantiate any claim of exemption
from any such taxes or fees.

 

4. Return of Discontinued Products; Stock Rotation

 

4.1 Discontinued Products Following the procedure set forth in Section 4.4 and
on a dollar-for-dollar reorder basis, Distributor may return any and all
discontinued Products in its inventory and discontinued Products returned to it
by its Resellers, providing it does so within ninety (90) days of the release by
Macromedia of the superseding Product or Macromedia’s notice of discontinuance
of the Product, as applicable. If return levels of inventory are higher than 4
weeks of current run rate which means the average weekly sales by product over
the past for consecutive weeks (“Run Rate”), Macromedia will work in good faith
with Tech Data to take back product without having to place an offsetting PO.

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

1



--------------------------------------------------------------------------------

4.2 Stock Rotation Following the procedure set forth in Section 4.4 and on a
dollar-for-dollar reorder basis Distributor may rotate its stock by returning up
to ten percent (10%), in dollar value, of the previous calendar quarter’s
purchases of Products, net of returns. If Distributor’s inventory levels exceed
a 4 week current Run Rate, Macromedia will work in good faith with Tech Data to
take back product.

 

4.3 Defective Products. Following the procedure set forth in Section 4.4 and on
a dollar for dollar basis, Distributor shall return any opened units of Product
returned by Resellers or End Users which is defective. Defective Product is
defined as a product which (a) is considered defective in accordance with the
terms of the Macromedia warranty set forth in the End User License accompanying
the Product (b) has had the shrink wrap or other packaging seal broken before
sale to the End User (c) is missing any components of the original package or
the components of the original packaging are damaged or modified and/or (d) is
in a box that has become damaged and is not otherwise fit for resale.
Distributor shall place an offsetting order for any returns under this section.
Distributor shall not knowingly distribute any defective products.

 

4.4 RMA. Distributor shall request a Return Merchandise Authorization (“RMA”)
number, offering a purchase order equal to or greater in value to the aggregate
Purchase Price of the Products to be returned. Upon receipt of the purchase
order, Macromedia shall issue an RMA number, which must accompany the return
shipment, To be eligible for return, such Products must be new, unused and in
their original, sealed packaging. Returns under Section 4.2 shall be at
Distributor’s expense. Returns under Section 4.3 shall be at Macromedia’s
expense. However, no return will be accepted by Macromedia if, at the time of
the requested return, Distributor is in material default or material breach of
any provision of this Agreement, including without limitation failure to comply
with any applicable credit terms or delinquency in any payment to Macromedia.

 

5. Orders and Shipping

 

5.1 Upon receipt of an order by Distributor, Macromedia shall use reasonable
efforts to deliver such order to Distributor within ten (10) days of the date of
such order. Orders shall be shipped F.O.B. Macromedia’s continental United
States warehouse location(s). Macromedia shall ship orders in accordance with
Tech Data’s published routing guides, Macromedia requests that orders be placed
at least two 2 weeks in advance of the requested date for shipment but in no
event shall any order be placed more than ninety (90) days in advance of the
requested ship date. All risk of loss or damage to the Products will pass to
Distributor upon delivery by Macromedia to the carrier, freight forwarder, or
Distributor, whichever occurs first. Macromedia shall ship orders to Distributor
at least as promptly as Macromedia ships any other orders received at or about
the same time. Should orders for Products exceed Macromedia’s available
inventory, Macromedia may allocate its available inventory and make deliveries
on a basis Macromedia deems equitable, in its sole discretion, and without
liability to Distributor on account of the method of allocation chosen or its
implementation. In any event, Macromedia will not be liable for any damages,
direct, consequential, special or otherwise, to Distributor or to any other
person for failure to deliver or for any delay or error in delivery of Products.
Macromedia shall provide to Distributor, at no charge, a hard copy Proof of
Delivery for any drop shipment and all shipments when reasonably requested by
Distributor. Macromedia shall also provide packing slips when requested. The POD
shall be faxed to Distributor within ten (10) business days of the initial
request. If the POD is not received within the specified time, the invoice will
be considered disputed and no payment shall be made to Macromedia on that
invoice until Distributor receives the POD.

 

5.2 Distributor shall be required to purchase a quarterly minimum in the amounts
set forth in Exhibit B. All orders for Products shall be subject to the minimum
order quantity set forth in Exhibit B, and Distributor will maintain inventory
equal in value to the average of the preceding four week’s sale of Product, or
as may otherwise be jointly agreed between Macromedia and Distributor.

 

5.3 Macromedia reserves the right to cancel any orders placed by Distributor and
accepted by Macromedia or to refuse or delay shipment thereof, upon prior
written notice, if Distributor (i) fails to make any payment of undisputed
obligations as provided in this Agreement or under the terms of payment set
forth in any invoice or otherwise agreed to by Macromedia and Distributor, (ii)
fails to meet reasonable credit or financial requirements established by
Macromedia, including any limitations on allowable credit, or (iii) otherwise
fails to comply with the terms and conditions of this Agreement. No such
cancellation, refusal or delay will be deemed a termination (unless Macromedia
so advises Distributor) or breach of this Agreement by Macromedia.

 

6 . Advertising and Promotion

 

6.1 Distributor shall be entitled to participate in Macromedia’s Marketing
Development Fund (“MDF”) Program in accordance with the terms and conditions set
forth in Exhibit C attached hereto and made a part hereof. Macromedia shall be
entitled to either cancel or change the terms and conditions of the MDF Program
on thirty (30) days written notice.

 

6.2 Macromedia agrees to provide reasonable training and sales collateral
materials as Distributor may request, and to provide sales training for
Distributor’s staff, at times to be mutually agreed upon. In addition,
Macromedia agrees to provide reasonable number of units of Product for in-house
training, resources library and technical support use. These units, as well as
any Not For Resale (“NFR”) units Distributor may purchase (with the exception of
special, promotional “NFR” units), may not be distributed or resold.
Distribution of such Products in violation of the terms of this Section will
constitute a material breach of this Agreement.

 

6.3 Pass through Marketing Activities. Distributor shall not be financially
responsible for any pass through advertising and/or marketing activities to
which Macromedia

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

2



--------------------------------------------------------------------------------

has committed to Distributor’s Customers. Macromedia shall notify Distributor’s
Product Marketing division of any such activities at least 30 days prior to the
promotion or activity date. Macromedia’s notification should include the
following information: the date of the activity, the type of event (i.e. end
cap, preprint, etc), the Product titles involved, the specifics of the deal, and
the cost of the activity. Distributor shall be entitled to deduct the full
amount due for such activities from the next monies owed to Macromedia. If the
amount owed by Macromedia to Distributor exceeds any balances owed by
Distributor to Macromedia, then Macromedia shall, upon Distributor’s request,
issue a check payable to Distributor within ten (10) business days of
Distributor’s request.

 

6.4 Core Communication Program. Following the procedures set forth in section
6.1 and Exhibit C, Macromedia will agree to participate in the Core
Communication Program as long as the cost of the program does not exceed the
total MDF accrued for one quarter.

 

7. Reports Distributor will provide Macromedia, within three (3) business days
after the end of each week, and month, a written report and computer media data
files (in a format, style and manner approved by Macromedia) showing, for such
week, and month (i) Distributor’s shipments of each the Products with the
ship-to address, Reseller or VAR name, and the quantity and type of Product
sold, and (ii) Distributor’s current inventory level for each of the Products.

 

8. Notice Any notices, requests and demands hereunder to be given by either
party to the other shall be in writing and sent by certified mail to each
party’s address as set forth above and sent to the attention of the Senior Buyer
or Product Manager as applicable if sent to Distributor, and to the attention of
the Account Manager - Distributor Sales, if sent to Macromedia, with a courtesy
copy to the General Counsel of Macromedia.

 

9. Warranties and Disclaimers.

 

9.1 Warranty to Distributor. Macromedia hereby warrants that Macromedia has all
right, title, and ownership interest necessary to sell the Products to
Distributor pursuant to this Agreement, the Products are new and shall be free
and clear of all liens and encumbrances.

 

9.2 Macromedia and Distributor shall comply with any and all applicable United
States codes, laws and regulations.

 

9.3 Product Warranty. Macromedia provides a limited warranty to end users of the
Products in the End User License Agreement which is incorporated into the
Products. Distributor will make no other warranty on Macromedia’s behalf.

 

9.4 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PRODUCTS ARE
PROVIDED WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED. MACROMEDIA
DOES NOT WARRANT THAT THE FUNCTIONS CONTAINED IN THE PRODUCTS WILL BE
UNINTERRUPTED OR ERROR FREE. MACROMEDIA DISCLAIMS ALL OTHER WARRANTIES AND
CONDITIONS, EITHER EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

10. Indemnification

 

10.1 Indemnification of Distributor.

 

Macromedia agrees that, if notified promptly in writing and given sole control
of the defense and all related settlement negotiations, and if Distributor
cooperates and provides reasonable assistance at Macromedia’s expense,
Macromedia will defend Distributor against any claim based on an allegation that
(i) a Product supplied hereunder infringes a US copyright, US trademark, US
Patent or state trade secret right, (ii) a Product supplied hereunder caused the
death of or a personal injury to, any person, (iii) Macromedia violated any
United States law, statute or ordinance or any United States governmental or
administrative order, rule or regulation with regard to the Product or its
manufacture, possession, use or sale or (iv) arises from Macromedia’s acts or
omissions to the extent that Macromedia was found liable by a court of competent
jurisdiction. Macromedia will pay any resulting costs, damages and attorneys’
fees finally awarded by a court with respect to any such claims. Distributor
agrees that, if the Products in the inventory of Distributor, or the operation
thereof, become, or in Macromedia’s opinion are likely to become, the subject of
such a claim, Distributor will permit Macromedia, at Macromedia’s option and
expense, to, among other things, procure the right for Distributor to continue
marketing and using such Products, or to replace or modify them so that they
become non-infringing. If neither of the foregoing alternatives is available on
terms that Macromedia in its sole discretion deems reasonable, Distributor will
return such Products on written request from Macromedia. Macromedia will grant
Distributor a credit equal to the price paid by Distributor for such returned
Products, as adjusted for discounts, returns and credits actually given,
provided that such returned Products are in an undamaged condition. Macromedia
will have no obligation to Distributor with respect to infringement of patents,
copyrights, trademarks or trade secrets or other proprietary rights beyond that
stated in this Section 10.1

 

10. 2 Limitation

 

Notwithstanding Section 10.1 Macromedia will not be liable to Distributor for
any claim arising from or based upon any alteration or modification of the
Products by Distributor or any third party under the control or direction of
Distributor.

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

3



--------------------------------------------------------------------------------

10.3 Indemnification of Macromedia

 

Distributor agrees to indemnify and hold harmless Macromedia, its affiliates,
employees and agents, against any and all claims and liabilities (including
reasonable attorney’s fees and costs of litigation) arising from Distributor’s
acts, omissions or misrepresentations, regardless of the form of action.

 

11. Term and Termination

 

11.1 This Agreement shall become effective as of the Effective Date and shall
continue in force until terminated by either party, as set forth in Sections
11.2 and 11.3, below.

 

11.2 Either party hereto may terminate this Agreement upon thirty (30) days
written notice to the other (a) following any material breach or omission by the
other with respect to any term, representation, warranty, condition, or covenant
hereof and the failure of such other party to cure such breach or omission prior
to the expiration of such thirty (30) day period, provided that in the event
Distributor defaults in any payment due Macromedia such notice period prior to
termination will be reduced to ten (10) days; or (b) if (i) the other party is
adjudged insolvent or bankrupt or circumstances arise that would entitle a court
to make such a finding, (ii) all or a substantial portion of its assets are
transferred to an assignee for the benefit of creditors, to a receiver or a
trustee in bankruptcy or (iii) the other party ceases its business operations

 

11.3 Either party may terminate this Agreement at will, at any time during the
term of this Agreement, with or without cause, by written notice given to the
other party not less than one hundred days (100) days prior to the effective
date of such termination.

 

11.4 Upon termination of this Agreement, Distributor shall submit to Macromedia
within ten (10) days after the effective date of termination, a list of all
Products in Distributor’s inventory. If either Macromedia or Distributor
terminates this Agreement in accordance with Section 11.3 or if Distributor
terminates this Agreement in accordance with Section 11.2, then Macromedia shall
repurchase all such Products, if they are in new and original condition. If
Macromedia terminates this Agreement in accordance with Section 11.2, Macromedia
may, at its option, repurchase any such Products, if they are in new and
original condition. If Macromedia exercises its option to repurchase,
Distributor shall return all products, which Macromedia has agreed to
repurchase. After receipt of all returned Products, which must be returned to
Macromedia at Distributor’s expense within thirty (30) days of Macromedia’s
authorization, Macromedia will pay Distributor the actual price Distributor paid
for such Products, less applicable rebates or credits and subtracting any
amounts then owing to Macromedia. If Macromedia chooses not to repurchase any
Products in Distributor’s inventory, Distributor shall have sixty (60) days from
the effective date of termination to distribute such Products on a non-exclusive
basis, in accordance with normal business practice and the terms and conditions
of this Agreement including the limitations of Section 4.3, except for the
offsetting purchase order.

 

11.5 In the event Macromedia issues a notice of termination due to Distributor’s
breach of this Agreement, Macromedia will be entitled to reject all or part of
any orders received from Distributor after notice but prior to the effective
date of termination. In the event a notice of termination is issued by either
party, Macromedia may limit monthly shipments to Distributor during the notice
period to Distributor’s average monthly shipments from Macromedia during the
twelve (12) months prior to the date of notice of termination. Notwithstanding
any credit terms made available to Distributor prior to the date of a
termination notice, any Products shipped thereafter will be paid for by
certified or cashier’s check prior to shipment. The due dates of all outstanding
invoices to Distributor for the Products will be accelerated automatically so
they become due and payable on the effective date of termination, even if longer
terms had been provided previously. All orders or portions thereof remaining
unshipped as of the effective date of termination will automatically be canceled
and any unused MDF will be forfeited.

 

11.6 DISTRIBUTOR AND MACROMEDIA EACH WAIVE ANY RIGHT IT MAY HAVE TO RECEIVE ANY
COMPENSATION OR REPARATIONS ON TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH
ITS TERMS. THE PARTIES ACKNOWLEDGE THAT THIS SECTION 11.6 HAS BEEN INCLUDED AS A
MATERIAL INDUCEMENT FOR MACROMEDIA TO ENTER INTO THIS AGREEMENT AND THAT
MACROMEDIA WOULD NOT HAVE ENTERED INTO THIS AGREEMENT BUT FOR THE LIMITATIONS OF
LIABILITY AS SET FORTH HEREIN.

 

11.7 The termination of this Agreement shall not affect any rights of either
party with respect to any breach of this Agreement, or any rights under Section
10 (Indemnification) hereof or Distributor’s rights to market and promote
Distributor’s inventory of Products as provided in Section 11.4 above. In
addition the following Sections shall survive any termination of this Agreement:
3.3, 3.4, 3.5, 9.4, 11.6, 11.7, 12, 13, and 14.

 

12. Limitation of Liability

 

12.1 NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT OR OTHERWISE, NEITHER
PARTY WILL BE LIABLE TO THE OTHER, UNDER ANY THEORY, FOR ANY INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES (INCLUDING DAMAGES FOR LOSS OF BUSINESS OR
LOSS OF PROFITS) OR THE COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES,
EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

4



--------------------------------------------------------------------------------

MACROMEDIA’S LIABILITY FOR DAMAGES UNDER THIS AGREEMENT SHALL IN NO EVENT EXCEED
THE TOTAL AMOUNTS PAID TO MACROMEDIA FOR THE PREVIOUS TWELVE (12) MONTHS
AGGREGATE PURCHASES, BASED FROM THE DATE THE ACTION ACCURED (“CAP”); PROVIDED,
HOWEVER, SUCH CAP SHALL NOT APPLY TO MACROMEDIA’S INDEMNITY OBLIGATION TO
DISTRIBUTOR FOR THIRD PARTY INTELLECTUAL PROPERTY CLAIMS AS EXPRESSLY SET FORTH
IN SECTION 10.1(i) OF THIS AGREEMENT. THE PARTIES AGREE TO THE ALLOCATION OF
LIABILITY AND RISK SET FORTH IN THIS SECTION.

 

12.2 No action arising out of or related to this Agreement, regardless of form,
may be brought by Distributor more than two (2) year after the cause of action
has accrued.

 

13 Trademarks, Trade Names And Copyrights

 

13.1 During the term of this Agreement, Distributor is authorized by Macromedia
to use the trademarks Macromedia uses for the Products solely in connection with
Distributor’s advertisement, promotion and distribution of the Products.
Distributor’s use of such trademarks and logos will be in accordance with
Macromedia’s written policies in effect from time to time, including but not
limited to trademark usage Guidelines at www.macromedia.com.

 

13.2 As both a covenant by Distributor and a condition of Macromedia’s
authorization of Distributor’s distribution, Distributor will include on each
copy of any materials that it creates regarding or referring to the Products all
trademark, copyright and other notices of proprietary rights included by
Macromedia on the Products or requested to be so included by Macromedia from
time to time. Distributor agrees not to alter, erase, deface or obscure any such
notice on anything provided by Macromedia.

 

13.3 Distributor has paid no consideration for the use of Macromedia’s
trademarks, logos, copyrights, trade secrets, trade names or designations, and
nothing contained in this Agreement will give Distributor any interest in any of
them. Distributor acknowledges that Macromedia owns and retains all copyrights
and other proprietary rights in all the Products, and agrees that it will not at
any time during or after this Agreement assert or claim any interest in or do
anything that may adversely affect the validity or enforceability of any
trademark, trade name, trade secret, copyright or logo belonging to or licensed
to Macromedia (including, without limitation, any act, or assistance to any act,
which may infringe or lead to the infringement of any copyright in the Products)
or attempt to grant any right therein. Distributor agrees not to attach any
additional trademarks, logos, trade designations or other legends to any Product
without the prior written consent of Macromedia. Distributor further agrees not
to affix any Macromedia trademark, logo or trade name to any non-Macromedia
product.

 

13.4 Except to the extent permitted pursuant to Section 11.4 hereof, upon
termination of this Agreement, Distributor will forthwith cease all display,
advertising and use of all Macromedia names, marks, logos and designations and
will not thereafter use, advertise or display any name, make or logo which is,
or any part of which is, similar to or confusing with any such designation
associated with any Product.

 

13.5 Distributor agrees to cooperate at Macromedia’s expense in Macromedia’s
efforts to protect its proprietary rights. Distributor agrees to notify
Macromedia of any known or suspected breach of Macromedia’s proprietary rights
that comes to Distributor’s attention.

 

14. Other Terms and Provisions

 

14.1 This Agreement and the Exhibits attached hereto contain all the Agreements,
understanding, representations, conditions, warranties and covenants, and
constitutes the sole and entire agreement between the parties hereto pertaining
to the subject matter hereof and supersedes all prior communications or
agreements, written or oral. This Agreement may not be released or modified
except by the mutual written consent of both Distributor and Macromedia as
attested to by an instrument signed by an officer of each of them.

 

14.2 Macromedia and Distributor are each independent entities and neither party
shall be, nor represent itself to be, a franchiser, franchisee, joint venture,
partner, master, servant, principal, agent or legal representative of the other
party for any purpose whatsoever.

 

14.3 If any provision of this Agreement is declared invalid or unenforceable,
the remaining provisions of this Agreement shall remain in full force and
effect.

 

14.4 All terms, conditions, or provisions which may appear as preprinted
language or otherwise be inserted within any purchase order, confirmation or
invoice for any Product shall be of no force (unless mutually agreed upon by
both parties) and effect notwithstanding the execution of such purchase order or
other document subsequent to the date of this Agreement.

 

14.5 The rights and liabilities of the parties hereto will bind and inure to the
benefit of their respective assignees, successors, executors and administrators,
as the case may be; provided, that, as the license from Macromedia hereunder is
personal to Distributor, Distributor may not sublicense, assign or transfer any
of its rights, privileges or obligations hereunder either in whole or in part,
without the prior written consent of Macromedia. Nor shall an assignment or
transfer of the

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

5



--------------------------------------------------------------------------------

Agreement and the licenses granted herein be affected by operation of law, such
as for example, by merger, consolidation, sale of the business or assets, or by
acquisition of a majority of the voting stock of Distributor by a third party,
without the prior written consent of Macromedia. Any attempted assignment in
violation of the provisions of this Section 14.5 will be void.

 

14.6 In the event any litigation is brought by either party in connection with
this Agreement, the prevailing party in such litigation will be entitled to
recover from the other party all the costs, attorney’s fees and other expenses
incurred by such prevailing party in the litigation.

 

14.7 Waiver by either Distributor or Macromedia of one or more terms,
conditions, or defaults of this Agreement shall not constitute a waiver of the
remaining terms and conditions or of any future defaults of this Agreements.

 

14.8 The validity. interpretation and performance of this Agreement shall be
controlled by and construed under the laws of the State of California excluding
that body of laws controlling conflict of laws. Any suit between the parties
relating to this Agreement shall take place in the state courts located in San
Francisco County, California, or the federal courts for the Northern District of
California. The parties hereby submit to the personal jurisdiction of, and waive
any objection to, the jurisdiction of or venue in such courts.

 

14.9 Insurance. Macromedia shall maintain Commercial General Liability Insurance
in an amount standard and reasonable for the industry. Upon request by Tech
Data, Macromedia shall provide certificates of insurance as proof of such
coverage.

 

14.10 Confidentiality. Each party acknowledges that in the course of performance
of its obligations pursuant to this Agreement, it may obtain certain information
specifically marked as confidential or proprietary (“Confidential Information”).
Each party hereby agrees that all such Confidential Information communicated to
it by the other party whether before or after the Effective Date, shall be and
was received in strict confidence, shall be used only for purposes of this
Agreement, and shall not be disclosed without the prior written consent of the
other party. Confidential Information shall not include information which: (a)
was lawfully in the receiving party’s possession from a source other than the
disclosing party before receipt from the disclosing party; (b) is or became
available to the public through no fault of the receiving party; (c) was
obtained in good faith by the receiving party from a third party who was
lawfully in possession of such information, not subject to an obligation of
confidentiality owed to the disclosing party; (d) was independently developed by
the receiving party, without reference to Confidential Information received
hereunder and not in breach of this Agreement; or (e) was communicated in
response to a valid order by a court or other governmental body, or was
otherwise required by law. The provisions of this Section shall survive
termination or expiration of this Agreement until such time as the information
is no longer Confidential Information or three years after said termination or
expiration, whichever period is shorter.

 

MACROMEDIA, INC.

By:

 

/s/    STEPHEN ELOP

--------------------------------------------------------------------------------

Name:

 

STEPHEN ELOP

--------------------------------------------------------------------------------

 

Title:

 

EVP

--------------------------------------------------------------------------------

Date:

 

6/29/01

--------------------------------------------------------------------------------

TECH DATA PRODUCT MANAGEMENT, INC.

By:

 

/s/    ELIO LEVY

--------------------------------------------------------------------------------

Name:

 

ELIO LEVY

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Marketing

--------------------------------------------------------------------------------

Date:

 

4/30/01

--------------------------------------------------------------------------------

Tel/Fax:

 

727-539-7429/ 727-538-7094

--------------------------------------------------------------------------------

 

Domestic Distribution Agreement

(9/3/98)

   April 26, 2001

 

6



--------------------------------------------------------------------------------

Exhibit A

 

Definitions

 

For the purpose of this Agreement, the following terms shall have the meanings
set forth below:

 

1. “Intellectual Rights” shall mean any rights relating to any trademark, trade
name, service mark, copyright, trade secret, invention, industrial model,
patent, process, technology, know-how or design.

 

2. “Payment Terms”, unless otherwise specified by Macromedia, shall mean “net
30”, defined as requiring payment to arrive in Macromedia’s account by the 30th
calendar day after Macromedia ships the Product.

 

3. “Products” shall mean the products listed on the Price List identified on
Exhibit B, which may be amended by Macromedia from time to time, in its sole
discretion and any documentation relating to the Products. All references to the
“sale” of Products shall mean the sale by Distributor of the media, on which the
Products are embodied, and of Macromedia’s license to use the Software Products.

 

4. “Purchase Price” shall mean the price at which Distributor may purchase the
Product, set forth on Exhibit B.

 

5. “Resellers” shall mean persons or entities who purchase Products from
Distributor and resell Product to end-users.

 

6 “Return Price” for any unit of Product shall mean the amount originally billed
Distributor for such unit less any rebates with respect to such unit actually
paid or credited by Macromedia to Distributor.

 

7. “Territory” means the United States of America. This does not include any US
territories.



--------------------------------------------------------------------------------

Exhibit B

 

Products and Prices

 

See the Price List supplied in conjunction with this Agreement.

 

Macromedia shall give written notice to Distributor of any change in the price
of any Product. Upon the addition of new Products, the Price List will be
amended to include the prices for any such additional Products.

 

Minimum Order Quantity

 

All orders for Products shall be subject to a minimum quantity of 5 units per
SKU

 

Quarterly Minimum Purchase Commitment

 

There is no quarterly minimum purchase requirement under this Agreement other
than the requirement to maintain inventory as set forth in Section 5.2.



--------------------------------------------------------------------------------

Exhibit C

 

Macromedia Marketing Development Funds Program

 

The Marketing Development Funds (“MDF”) Program is designed to assist
Distributors to promote Macromedia products in the Territory. Funds are accrued
at Macromedia as a percentage of Distributor’s purchases at the rate of one and
one-half per cent (1.5%) of each invoice and are deemed “earned” as of the date
of the invoice. Funds always remain the property of Macromedia and are provided
to Distributor, as a credit to its account with Macromedia, as follows:

 

Distributor must first contact Macromedia for prior approval of contemplated
marketing expenditures. After approval and expenditure, Distributor shall
request reimbursement by invoice to Macromedia, providing proof of performance
and requesting a credit to its account. Once Macromedia has verified
Distributor’s request, it will debit Distributor’s MDF account and confirm a
credit to Distributor’s account, in the form of a credit memo. Distributor may
deduct the amount of its credit from its payments due Macromedia, only after
receipt of the credit memo.

 

MDF claims for credit, along with an invoice and supporting documentation of
performance, must be received by Distributor’s Macromedia Sales Representative,
by mail, within three (3) months of Distributor’s approved expenditure, in order
to be considered. Funds are available for six months after they are earned.
After six months, unclaimed funds will expire, revert to Macromedia and cannot
be re-instated. Requests for reimbursement are always charged against the oldest
outstanding accrual. Funds that are not timely claimed after termination of the
Distribution Agreement will revert to Macromedia and will not be paid out in
cash or credit.

 

Macromedia may provide periodic reports of the status of Distributor’s account.
However, management of marketing expenditures, tracking of Distributor’s MDF
account and timely requests for reimbursement of expenditures are the sole
responsibility of Distributor.



--------------------------------------------------------------------------------

Amendment Number One

to

Macromedia Domestic Distribution Agreement

 

This Amendment Number One (the “Amendment”) to Macromedia Domestic Distribution
Agreement is entered into as of the 1st day of March, 2002 (the “Amendment
Effective Date”) by and between Macromedia, Inc., a Delaware corporation with a
principal place of business at 600 Townsend Street, San Francisco, California,
94103 (“Macromedia”) and Tech Data Product Management Inc., a Florida
corporation with a principal place of business at 5350 Tech Data Drive,
Clearwater, Florida, 33760 (“Distributor or Tech Data”) with regard to that
certain Macromedia Domestic Distribution Agreement, effective as of June 29,
2001 (the “Effective Date”) by and between Macromedia and Distributor (the
“Agreement”). Capitalized terms used herein without definition shall have the
respective meanings assigned to them in the Agreement

 

RECITALS

 

WHEREAS, Macromedia and Distributor entered into the Agreement pursuant to which
Macromedia provides Products to Distributor and Distributor distributes the
Products to Resellers;

 

WHEREAS, certain Resellers to whom Products are distributed are involved in the
sale of Products to federal, state and local governments, and their various
agencies and departments (the “Government”);

 

WHEREAS, Macromedia desires to promote and enhance the sale of Products to the
Government and Distributor is willing to assist Macromedia by providing services
to promote Products to Resellers bidding on Government business on the terms of
this Amendment;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements, provisions and covenants contained in this Amendment and the
Agreement, the parties hereby agree, pursuant to Section 14.1 of the Agreement,
as follows:

 

  1.   Attach the attached “Government Sales Addendum” as an Addendum to the
Agreement.

 

  2.   No Effect on Remaining Provisions. Except as amended by this Amendment,
the provisions of the Agreement remain in full force and effect.

 

  3.   This Amendment may be executed in one or more counterparts each of which
shall be deemed an original instrument, but all of which together shall
constitute one and the same Amendment.

 

  4.   This Amendment shall be governed by, and construed in accordance with,
the laws of the State of California and the United States (excluding the United
Nations Convention on Contracts for the International Sale of Goods) without
regard to conflict of laws principles thereof or of any other jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the Amendment Effective Date.

 

MACROMEDIA, INC.    TECH DATA PRODUCT MANAGEMENT, INC.

/s/ Scott Larrimer

--------------------------------------------------------------------------------

  

/s/ Elio Levy

--------------------------------------------------------------------------------

Signature    Signature

Scott Larrimer

--------------------------------------------------------------------------------

  

Elio Levy

--------------------------------------------------------------------------------

Printed Name    Printed Name

V.P. Sales Ops.

--------------------------------------------------------------------------------

  

S.V.P., Marketing

--------------------------------------------------------------------------------

Title    Title

3/8/02

--------------------------------------------------------------------------------

  

3/1/02

--------------------------------------------------------------------------------

Date    Date



--------------------------------------------------------------------------------

GOVERNMENT SALES ADDENDUM TO

DOMESTIC DISTRIBUTION AGREEMENT

 

1. Tech Data Services. Tech Data agrees to provide the following services and
support relating to the sale of Macromedia’s Products to Resellers for resale to
the Government:

 

(a) Government Point-of-Sale Report. Tech Data shall provide to Macromedia a
weekly Point-of-Sale Report via Electronic Data Interchange and monthly
Point-of-Sale Report via electronic spreadsheet showing sales of Products to
Resellers which Tech Data has been advised are to fulfill Government orders and
for which Tech Data is seeking a service discount under section 2 of this
Addendum.

 

(b) Government End User Data. Prior to any Service Discount application or
payment, Tech Data shall provide Government End User Data demonstrating that
Reseller’s end user is a federal, state or local government, or other agency as
indicated herein. Such Government End User Data can be part of the Government
Point-of-Sale report but, must be provided to Macromedia in order for Service
Discounts to be applied and paid by Macromedia. Government end user data must be
provided monthly and such reports shall be sent to the attention of Mike
Xenakis, Macromedia, Inc., 600 Townsend Street, San Francisco, CA 94103.

 

(c) Bids. When solicited for quotes on Product pricing related to Government
orders, Tech Data will quote Macromedia Products if the Products meet the bid
criteria, price criteria and other criteria of Tech Data, Resellers and the
Government order.

 

2. Compensation for Services. In consideration of the services provided by Tech
Data and the opportunities arising through Resellers for resale of the Products
to the Government, Macromedia shall provide Tech Data with the following:

 

(a) Service Discount. Discount percentages will be stated within the Macromedia
Government Box Price List. The discount percentages are SKU specific. Macromedia
agrees to provide the Government Box Price List to Tech Data on a monthly basis.
The discounts stated within the Macromedia Government Box Price list will be
given to Tech Data off the price paid by Tech Data to Macromedia (over the
present discount percentage stated in the Agreement) for Products sold by Tech
Data to Resellers for Government orders shown on the Government Point-of-Sale
Report. Macromedia will give a payment credit to Tech Data within thirty (30)
days of Macromedia’s receipt of the Government Point-of-Sale Report.

 

(b) Agencies. In addition to orders shown on the Government Point-of-Sale
Report, the Service Discount shall apply to the following other markets, such as
private schools or private hospitals, if any. Macromedia reserves the right, in
its discretion and at any time in the future, to amend this Addendum by adding
Agencies, pursuant to this Section, upon notice to Tech Data.

 

 

--------------------------------------------------------------------------------

 

NONE

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

3. Term. The term of this Addendum shall commence on the Amendment Effective
Date of the Amendment to which it is attached and shall continue until the
earlier of (a) expiration or termination of the Agreement or (b) termination of
this Addendum as set forth herein. Either party may terminated this Addendum for
cause by written notice if the other party breaches a material provision of this
Addendum and fails to cure such breach within thirty (30) days of receipt of
notice of such breach by the non-breaching party. Either party may terminate
this Addendum solely for its convenience upon thirty (30) days prior written
notice to the other party. Termination of this Addendum shall not affect the
Agreement nor affect any specific agreement between Macromedia and Tech Data,
including, but not limited to any purchase orders or letters of supply entered
into prior to the date of termination. Upon termination of this Addendum,
Macromedia shall pay to Tech Data all amounts due hereunder for Government sales
shown on Government Point-of-Sale Reports through the date of termination.
Macromedia will also honor the Service Discount for the complete term of all
outstanding contracts awarded to resellers prior to the date of termination of
this Addendum.

 

4. Terms and Conditions. The terms and conditions contained in the Agreement, as
modified by this Addendum and the Amendment to which it is attached, shall apply
to this Addendum, as if set out herein in full. Any modifications to the
Agreement set forth herein are effective only for the matters covered by this
Addendum.